Citation Nr: 1545995	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-01 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to service connection for Parkinson's disease, including as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision by the RO in Louisville, Kentucky that denied service connection for Parkinson's disease.  

A personal hearing was held in June 2015 before the undersigned acting Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional evidence was received from the Veteran in June 2015.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The Veteran was stationed at Camp Lejeune, North Carolina for some portion of time between 1964 and 1967.
 
2.  The probative evidence of record is at least in equipoise as to whether it is at least as likely as not that the Veteran's Parkinson's disease is causally related to active duty, due to the Veteran's exposure to contaminated water at Camp Lejeune.


CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the criteria are met for entitlement to service connection for Parkinson's disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the June 2015 Board hearing.

Analysis

The Veteran contends that his current Parkinson's disease is due to his exposure to contaminated well water while stationed at Camp Geiger and Camp Lejeune from 1964 to 1967.  In his original March 2012 claim, he stated that his Parkinson's disease began in July 2010, and he had been treated by H.L., MD for this condition.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases like other organic diseases of the nervous system are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A review of the evidence reflects that the Veteran has a current diagnosis of Parkinson's disease.  Consequently, the determinative issue is whether or not this disability is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

The evidence does not reflect, and the Veteran does not contend, that he served in Vietnam during the Vietnam era, or that he was otherwise exposed to herbicides in service.  In fact, he denied herbicide exposure in his March 2012 claim, and again in another claim received in October 2012.  Thus presumptive service connection for Parkinson's disease based on herbicide exposure is not warranted.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2015).

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs). See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011). In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The contaminated wells supplying the water systems were identified and shut down by February 1985.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id. at p. 6. 

In 2008, the National Academy of Sciences' National Research Council (NRC) and the Agency for Toxic Substances and Disease Registry (ATSDR) initiated studies. NRC undertook a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination. In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), NRC reviewed previous work done by ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, NRC focused on diseases associated with TCE, PCE, and other VOCs.  Based on analyses of scientific studies involving these chemicals, NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants. 

The NRC analysis utilized categories of potential disease "health outcomes."  The categories included:  (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and, (5) limited suggestive evidence of no association . The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, 14 diseases were placed into the category of limited/suggestive evidence of an association.  A number of diseases were also identified that fell into the category of inadequate/insufficient evidence to determine whether an association exists.  NRC indicated that placement of diseases in these categories was based primarily on studies of highly exposed industrial workers, where the amount and duration of toxic chemical exposure greatly exceeded that experienced by individuals at Camp Lejeune.  The specific diseases with limited/suggestive evidence of an association include:  esophageal cancer; lung cancer; breast cancer; bladder cancer; kidney cancer; adult leukemia; multiple myeloma; myelodysplastic syndromes; renal toxicity; hepatic steatosis; female infertility miscarriage, with exposure during pregnancy; scleroderma; and neurobehavioral effects.  Manifestation of any of these diseases is considered to be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.  However, this is not an exclusive list.  Medical evidence provided by a veteran indicating that some other disease may be related to the known water contaminants could also be sufficient to initiate a VA examination.

It is important to note that to date, no definitive scientific studies have provided conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  Many unanswered questions remain regarding the levels of water contamination at various base locations, the amount and type of exposure experienced by any given veteran who served there, and the scientific probability that a veteran's particular claimed disease resulted from the service at Camp Lejeune rather than from some other source.  As a result, there are currently no "presumptive" diseases attributed to service at Camp Lejeune by statute, regulation, or VA policy.  Accordingly, when VA receives a claim based on chemical exposure at Camp Lejeune, VA first must determine if the veteran was stationed at Camp Lejeune and if so for how long and in what capacity. 

The Veteran has stated that he was primarily stationed at Camp Geiger and at Camp Lejeune, North Carolina during service.  He said he was assigned to Camp Geiger in May 1964, transferred to Florida in July 1964, transferred to Camp Lejeune headquarters in January 1965, and to Camp Geiger in April 1966.  He contends that he drank contaminated well water for approximately two and one-half years.  See his July 2012 statements.  He also contends that no one in his family has any nervous system disorders.

The Veteran's service personnel records reflect that he served on active duty in the U.S. Marine Corps from February 1964 to February 1967, and that he was stationed at Camp Lejeune, North Carolina, for various periods during his service.  His DD Form 214 reflects that his last duty assignment was Operations Company, 2dRadBn, ForTrs, FMFLant, Camp Lejeune, North Carolina.

His service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of Parkinson's disease.

Private medical records dated from 2011 to 2012 from H.L., MD, a neurologist, reflect treatment for Parkinson's disease.  In a January 2011 letter, he noted that the Veteran reported that he first noticed a left hand tremor in the spring of 2010, and additional difficulties since then.  The Veteran reported that he drank heavily every night, and had done so for 50 years.  The diagnostic impression was idiopathic Parkinson's disease.  In subsequent letters to another physician, Dr. L. again indicated that the Veteran had idiopathic Parkinson's disease.  In a May 2012 letter, he stated that the Veteran was a member of a group of veterans from Camp Lejeune who are suing the VA because of a cluster of Parkinson's disease there, that was said to be due to drinking water contaminated by jet fuel, carbon tetrachloride, gasoline, etc.  

The Board notes that "idiopathic" is defined as denoting a disease of unknown cause.  See Stedman's Medical Dictionary, 27th ed., 2000, at 873).
A report of a September 2012 VA medical examination reflects that the examiner diagnosed Parkinson's disease, and opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale for the opinion was that medical evidence has not connected Parkinson's disease with exposure to contaminated water at Camp Lejeune.  The examiner stated that the cause of Parkinson's disease is often not known.

A February 2013 VA medical opinion was obtained from a VA physician who indicated that she had reviewed the Veteran's medical records and relevant medical literature.  She opined that the Veteran's Parkinson's disease was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale for the opinion was that the Veteran was diagnosed with idiopathic Parkinson's disease in January 2011 at the age of 67, he was stationed at Camp Lejeune from May 1964 to June 1964, a search of the medical literature through PubMed and NIH as well as review of the ATSDR and NRC reports shows the following:  the etiology of Parkinson disease is unknown, the prevalence of the disease in people between the ages of 65-69 is 124 people out of 1000, there is a Parkinson "belt" that runs through the Northeast which increases risk beyond the baseline risk of age as stated above, the veteran was recruited from upstate New York and returned there after service according to the claims file, and there is only limited/suggestive evidence of an association between Parkinson's disease and TCE, a known contaminant at Camp Lejeune.  She concluded that the known risk factors of age and geography outweighed the limited/suggestive evidence of association to the water contaminants at Camp Lejeune.

At his June 2015 Board hearing, the Veteran reiterated many of his assertions, and he and his brother testified they both served at Camp Lejeune and that no one else in his family had Parkinson's disease.

By a letter dated in June 2015, the Veteran's treating neurologist, Dr. L., stated that he had treated the Veteran since 2011 for Parkinson's disease.  He wrote, "I understand that he served at Camp Lejeune and was exposed to contaminated water during his service there.  In my medical opinion I believe that [the Veteran's] Parkinson's disease is at least as likely as not related to his exposure to contaminated water while stationed at Camp Lejeune in North Carolina.  There are, as you know, increased rates of Parkinson's disease in this population.  There are no other factors in [the Veteran's] past medical history that would predispose them [sic] to this disorder (e.g. family history, other known toxic exposures)." 

The record indicates that the Veteran was first diagnosed with Parkinson's disease in 2011, approximately 44 years following his separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  The weight of the competent and credible evidence does not reflect, and the Veteran does not contend, that he has experienced continuous symptoms associated with Parkinson's disease since active duty. 

The evidence does not show that Parkinson's disease manifested to a compensable degree within the year following active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As such, service connection may not be granted on a presumptive basis.

The Board finds that the evidence of record is in equipoise as to whether the Veteran's Parkinson's disease is due to exposure to contaminated water at Camp Lejeune during service.  Evidence weighing against the claim includes a negative opinion in the September 2012 VA examination.  This examiner did not provide a supporting rationale for the negative medical opinion, other than to say that the etiology of Parkinson's disease is often unknown.  In contrast, the February 2013 negative VA medical opinion is of high probative value, as the VA physician reviewed the Veteran's medical records, medical history, and relevant medical literature and provided an adequate supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning). 

Evidence weighing in favor of the claim includes the evidence that the Veteran was exposed to contaminated water at Camp Lejeune, his lay statements, and the positive medical nexus opinion by the Veteran's treating private physician, Dr. L., who opined that it is at least as likely as not that the Veteran's Parkinson's disease is related to his exposure to contaminated water while stationed at Camp Lejeune in North Carolina.  He added that there are no other factors in the Veteran's medical history that would predispose him to this disorder.

While the February 2013 examiner noted that Veteran had nonservice-related risk factors for Parkinson's disease (namely age and his residence in the Northeast), the examiner did not state, and the VA does not recognize, that the presence of such risk factors alone excludes the Veteran from service connection for Parkinson's disease.  Also, the VA examiner did not exclude the Veteran's exposure to contaminated water in service as being a cause of the Veteran's Parkinson's disease.  

Based on the foregoing, the Board finds that the evidence is in equipoise as to whether it is at least as likely as not that the Veteran's Parkinson's disease is due to exposure to contaminated water at Camp Lejeune.  Consequently, resolving all reasonable doubt in his favor concerning the origin of his Parkinson's disease, the Board finds that service connection is warranted for this disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ashley v. Brown, 6 Vet. App. 52, 59   (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; this need only be an as likely as not proposition, which in this instance it is.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).






	
(CONTINUED ON NEXT PAGE)


ORDER

Service connection for Parkinson's disease is granted.



______________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


